Exhibit NOTICE This document relating to other information on IAMGOLD Corporation was filed with the Autorité des marchés financiers(France)(the "AMF") (the French financial services regulator) on October 2,2008, in accordance with the provisions of article 231-28 of the AMF general regulations (règlement général) and article 5 of AMF instruction n°2006-07 inconnection with IAMGOLD Corporation's previously announced offer for EURO Ressources S.A.This documentis herebyfurnished to the SECfor information purposes only.
